Title: James Lovell to Abigail Adams, 27 November 1779
From: Lovell, James
To: Adams, Abigail



My dear Lady

27th. of Novr. 1779


I cannot recollect whether I sent No. 31 before. I promised your Husband to continue to forward the Journals: But my Wish is not to break the Numbers so as to spoil a Set for any body else. If therefore I at any Time repeat a Number you will be so good as to return it; and if I omit one you will demand it. I suppose Mr. A did not leave the 1st. 2d. or 3d. Vol. in his Library. If he did I will send you a Set of 1779 to keep at home; and forward myself directly to the Navy Board what I design for him. But you must not keep any of the Pages of 1778, because I shall have but one Course of them.

Yours, with affectionate Respect,
James Lovell

